               Case 2:20-cr-00159-PSG Document 67 Filed 01/15/21 Page 1 of 5 Page ID #:381
                                                       United States District Court
                                                       Central District of California
                                                                                                                                            JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 20-159-PSG


 Defendant          Francisco Martin Gonzales-Escobedo                     Social Security No. _ _ _             _None

 akas: Francisco Gonzalez;"Poison;""Venom"                                (Last 4 digits)




                                                                                                                 MONTH      DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.   O1          l1      2021


 COUNSEL                                                                DFPD Jill Ginstling
                                                                          (Name of Counsel)

     PLEA           ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERE   GUILTY

  FINDING           There being a finding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Illegal Alien Found in the United States Following Deportation, in violation of Title 8 U.S.C.§ 1326(a), as
                    charged in the Single-Count Information

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody ofthe Bureau of Prisons to be imprisoned for a term of: 30 months.



It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately.

Pursuant to Section SE1.2(a)ofthe Guidelines, all fines are waived,as it is found that the defendant does
not have the ability to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of
3 years under the following terms and conditions:

1.      The defendant shall comply with the rules and regulations of the U. S. Probation Office and
        General Order 18-10, including, but not limited to the condition that the defendant shall not
        commit another federal, state or local crime.

2.      The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug
        tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.




CR-l04(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 1
             Case 2:20-cr-00159-PSG Document 67 Filed 01/15/21 Page 2 of 5 Page ID #:382


 USA vs.     Francisco Martin Gonzales-Escobedo                               Docket No.:       CR 20-159-PSG


3.       The defendant shall comply with the immigration rules and regulations of the United States, and
         when deported from this county, either voluntarily or involuntarily, not reenter the United States
         illegally. The defendant is not required to report to the Probation Office while residing outside of
         the United States; however, within 72 hours of release from any custody or any reentry to the
         United States during the period of Court-ordered supervision, the defendant shall report for
         instructions to the U.S. Probation Office and Pretrial Services Office located at the United States
         Courthouse, 312 North Spring Street, Room 600,Los Angeles, California 90012.

4.       The defendant shall not obtain or possess any driver's license, Social Security number, birth
         certificate, passport or any other form ofidentification in any name,other than the defendant's true
         legal name, without the prior written approval ofthe Probation Officer; further,the defendant shall
         not use, for any purpose or in any manner, any name other than his true legal name.

5.       Defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court recommends that the defendant be designated to a Southern California facility.

The defendant is advised ofthe right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                                                                                                —
              //          o~
           Dat                                                     U. S. Di       udge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                   Clerk, U.S. District Court



                   1 ~~ ~                                    By
           Filed    ate                                            Deputy Cl k




 The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:

CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 2
              Case 2:20-cr-00159-PSG Document 67 Filed 01/15/21 Page 3 of 5 Page ID #:383


 USA vs.      Francisco Martin Gonzales-Escobedo                                    Docket No.:      CR 20-159-PSG



  1.   The defendant must not commit another federal, state, or local          9.   The defendant must not knowingly associate with any persons engaged
       crime;                                                                       in criminal activiTy and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal             convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a            officer. This condition will not apply to intimate family members,unless
       sentence of probation or release from imprisonment, unless                   the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                 that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by           rehabilitation;
       the court or probation officer;                                         10. The defendant must refrain from excessive use of alcohol and must not
 4.    T'he defendant must not knowingly leave the judicial district                purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation             controlled substance, or any paraphernalia related to such substances,
       officer;                                                                     except as prescribed by a physician;
 5.    The defendant must answertruthfully the inquiries ofthe probation       1 1. The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment            arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12. For felony cases,the defendant must not possess a fireann, ammunition,
 6.    The defendant must reside at a location approved by the probation            destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13. The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                enforcement agency to act as an inforrnant or source without the
       change in residence or persons living in defendant's residence;              permission ofthe court;
 7.    The defendant must permit the probation officer to contact him or       14. As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation            persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and            those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                             confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by             such notifications;
       the probation officer for schooling, training, or other acceptable      15. The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days              implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                     criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                        defendant; and provide the defendant with needed educational or
                                                                                    vocational training, medical care, or other correctional treatment in the
                                                                                    most effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                               Page 3
             Case 2:20-cr-00159-PSG Document 67 Filed 01/15/21 Page 4 of 5 Page ID #:384


  USA vs.    Francisco Martin Gonzales-Escobedo                                Docket No.:     CR 20-159-PSG


     ❑       The defendant must also comply with the following special conditions (set forth below).


            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 36120(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party orthe victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income ta~c returns or a signed release authorizing their disclosure and (3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          When supervision begins, and at any time thereafter upon request ofthe Probation Officer,the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust
 accounts. Thereafter, for the term ofsupervision,the defendant must notify and receive approval ofthe Probation Office in advance ofopening
 a new account or modifying or closing an existing one,including adding or deleting signatories; changing the account number or name,address,
 or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new account,
 modification or closing,the defendant must give the Probation Officer all related account records within 10 days ofopening, modifying or closing
 the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant's behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 4
               Case 2:20-cr-00159-PSG Document 67 Filed 01/15/21 Page 5 of 5 Page ID #:385



                                                                     RETURN

  I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
  Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau ofPrisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                              By
             Filed Date                                              Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
               Defendant                                                            Date




                    U. S. Probation Officer/Designated Witness               ~      Date




CR-]04(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 5
